

115 HCON 124 IH: Expressing the sense of Congress that the United States should resume normal diplomatic relations with Taiwan, and for other purposes.
U.S. House of Representatives
2018-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. CON. RES. 124IN THE HOUSE OF REPRESENTATIVESJune 20, 2018Mr. Rohrabacher submitted the following concurrent resolution; which was referred to the Committee on Foreign AffairsCONCURRENT RESOLUTIONExpressing the sense of Congress that the United States should resume normal diplomatic relations
			 with Taiwan, and for other purposes.
	
 Whereas the people of Taiwan have established a vibrant and pluralistic democracy; Whereas the people of Taiwan have conducted six successful presidential elections, successive elections for members of their national legislature, numerous local elections, and three national referendums;
 Whereas Taiwan has never been under the jurisdiction of the Communist government in Beijing, which continues to illegitimately claim sovereignty over Taiwan and its 23,500,000 citizens;
 Whereas the Shanghai Communique, which maintains that there is One China and that Taiwan is part of China, was established without the consultation of Congress or the people of Taiwan; Whereas Communist China has since used the One China Policy to block Taiwan’s membership and full participation in international organizations and events, ranging from the United Nations and the World Health Organization to the Olympics;
 Whereas the One China Policy is effectively obsolete, and does not reflect the obvious reality that Taiwan has been an independent and sovereign country for over half a century;
 Whereas Taiwan maintains diplomatic, cultural, and economic relations with several countries around the world;
 Whereas Taiwan and the United States maintained formal diplomatic relations until 1979; Whereas today, the United States maintains normal diplomatic relations with all countries in the world, except for Syria, North Korea, Iran, Bhutan, and Taiwan;
 Whereas former President Jimmy Carter severed diplomatic ties with Taiwan in 1979 and terminated the Mutual Defense Treaty between the United States and Taiwan without consulting or seeking the approval of Congress;
 Whereas Congress responded later that year by adopting the Taiwan Relations Act, codifying into law the basis for continued friendly relations between the United States and Taiwan;
 Whereas former President Ronald Reagan issued the Six Assurances to Taiwan in July 1982, including the assurance that [t]he United States would not formally recognize Chinese sovereignty over Taiwan; Whereas both the Taiwan Relations Act (Public Law 96–8, 22 U.S.C. 3301 et seq.) and the Six Assurances form the cornerstone of United States-Taiwan relations; and
 Whereas Taiwan has been a steadfast ally of the United States and a responsible member of the world community: Now, therefore, be it
	
 That it is the sense of Congress that— (1)the President should abandon the fundamentally flawed One China Policy in favor of a more realistic One China, One Taiwan Policy that recognizes Taiwan as a sovereign and independent country, separate from the Communist regime in China;
 (2)the President should begin the process of resuming normal diplomatic relations with Taiwan; and (3)the President, the Permanent Representative of the United States to the United Nations, and other relevant United States officials should aggressively support Taiwan’s full participation in the United Nations and any other international organization of which the United States is a member, and for which statehood is a requirement for membership.
			